Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 1 recites the limitation “displace crude oil... through the formation fracture-matrix porous structure.” There is insufficient antecedent basis for this limitation in the claim. Furthermore, the term is indefinite in that it is unclear as to what exactly constitutes a “formation fracture-matrix porous structure.” For purposes of examination, claim 1 will be understood as if “through the formation fracture-matrix porous structure” were removed. Claims 2-5, dependent upon claim 1, are hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wehner (US 5,381,863) in view of Aslam et al. (US 2019/0136119).
 	With respect to independent claim 1, Wehner discloses an enhanced oil recovery method by CO2 huff-n-puff, comprising: 	using water to displace crude oil from an injection well to a production well (Abstract and col. 2 lines 28-31); 	using liquid CO2 to displace crude oil from the injection well to the production well (Abstract and col. 2 lines 28-46); 	when the crude oil obtained by displacement contains the injected CO2, closing the production well, and continuing to inject the liquid CO2 into the injection well, and when a bottom hole pressure of the injection well is equal to the miscibility pressure of the liquid CO2 and the formation crude oil, closing the injection well and performing soaking (Abstract and col. 2 lines 28-46); and 	when the soaking reaches a set time, opening the production well to complete the exploitation of crude oil (Abstract and col. 2 lines 28-46). 	Regarding claim 1, Wehner discloses a CO2 huff-n-puff operation comprising injecting a drive fluid and then injecting liquid CO2 (Abstract and col. 2 lines 28-46). However, Wehner fails to expressly disclose wherein the initial drive fluid comprises a nanofluid and wherein the injection and production wells are then closed for soaking prior to injecting CO2. Aslam teaches a CO2 huff-n-puff operation comprising injecting a drive fluid and then injecting liquid CO2, wherein the drive fluid comprises a nanofluid and wherein the injection well and production well are closed for soaking prior to injecting CO2 (Abstract, [0037], [0038], [0046], and [0047]). It would have been obvious for a person having 2 with the step of injecting and soaking nanofluids is nothing but the simple substitution of one known equivalent technique for another, used for a comparable device in a comparable situation. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple substitution as it has been held “[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless it actual application is beyond his or her skill... [A] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 1396 	With respect to depending claims 2 and 3, the combination of Wehner and Aslam teaches wherein the production well is closed (and thereafter opened) for a specific period in order to pressurize the formation to a certain amount (col. 2 lines 28-46 and [0037]). Although silent to wherein the production well is opened “at a specific speed to reduce the formation pressure at a set rate,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an opening speed (and hence pressure) as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
 	With respect to depending claim 4, the combination of Wehner and Aslam teaches wherein the first set time is one week ([0047])..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Larter et al. (US 2010/0012331) teaches a method for enhanced oil recovery comprising preconditioning wells with fluids containing nanoparticles by injecting the fluids, soaking the formation, and producing hydrocarbons.
 	Watts et al. (US 2019/0093462) teaches a method for enhanced oil recovery comprising injecting nanoparticles before injecting CO2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



								/Angela M DiTrani Leff/                                                                                                    		 Primary Examiner, Art Unit 3674                                                                                                   		
/AVI T SKAIST/Examiner, Art Unit 3674